DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a Supplemental Notice of Allowance to the correspondence mailed 10/15/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended since the title of the invention is not descriptive. The amendment is as follows: 
Electronic Module Having Improved Shield Performance



Notice of Allowance
Claims 1-5, & 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Hagen (US Pub no. 2005/0040501 A1) either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: wherein when sections are defined along a second direction perpendicular to the first direction, the first wire group includes a first section in which a distance between wires adjacent to each other is a first length and a second section in which a distance between wires adjacent to each other is a second length longer than the first length, such that in a region where the first component is straddled in plan view, distances between adjacent wires vary.
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Hagen (US Pub no. 2005/0040501 A1) ,either singularly or in combination, does not disclose or suggest the combination of limitations of claim 20 including: wherein when sections are defined along a second direction perpendicular to the first direction, the first wire group includes a first section in which a distance between wires adjacent to each other is a first length and a second section in which a distance between wires adjacent to each other is a second length longer than the first length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813